Title: To Thomas Jefferson from Matthew Lyon, 3 March 1808
From: Lyon, Matthew
To: Jefferson, Thomas


                  
                     Sir—
                     Washington March 3d 1808
                  
                  Last Evening I received a letter from the Honble Ninian Edwards Cheif Justice of Kentucky requesting me to use my influence with the President of the US in behalf of Mr Talbot of Frankfort whom he had recomended in a letter to the President for the office of Attorney of the US for the District of Kentucky Mr Talbot I am not personally acquainted with but presume from the Solicitude with which Judge Edwards Wishes This appointment that he is worthy of the trust & very capable of performing the duties of the Office—
                  This day I have received a letter from a friend informing me that Robert Wickliff Esqr a Gentleman with whom I am well acquainted wishes the appointment I served with Mr Wickliff in the Legislature & I consider him a Correct Lawyer very much of a Gentleman & a Republican. he has a reputation in Kentucky & valuable connections who would be gratified very much to see him noticed by the President of the U States and as I think him a Gentleman of Merrit I could not resist my inclination to lay his Charracter & Claim before you
                  I am Sir with great respect your Obt Servt
                  
                     M Lyon 
                     
                  
               